THE MARCUS CORPORATION


AMENDED AND RESTATED
1995 EQUITY INCENTIVE PLAN


OCTOBER 4, 2006


SECTION 1.    PURPOSE

        The purpose of The Marcus Corporation 1995 Equity Incentive Plan (the
“Plan”) is to promote the best interests of The Marcus Corporation (the
“Company”) and its shareholders by providing key employees of the Company and
its Affiliates (as defined below) with an opportunity to acquire a, or increase
their, proprietary interest in the Company. It is intended that the Plan will
promote continuity of management and increased incentive and personal interest
in the welfare of the Company by those key employees who are primarily
responsible for shaping and carrying out the long-range plans of the Company and
securing the Company’s continued growth and financial success.


SECTION 2.    DEFINITIONS

        As used in the Plan, the following terms shall have the respective
meanings set forth below:

            (a)     “Affiliate” shall mean any entity that, directly or through
one or more intermediaries, is controlled by, controls, or is under common
control with, the Company.

            (b)     “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock or Performance Share granted under the Plan.

            (c)     “Award Agreement” shall mean any written agreement, contract
or other instrument or document evidencing any Award granted under the Plan.

            (d)     “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

            (e)     “Commission” shall mean the Securities and Exchange
Commission.

            (f)     “Committee” shall mean the Compensation and Nominating
Committee of the Board of Directors of the Company (or any other committee
thereof designated by such Board to administer the Plan); provided, however,
that the Committee is composed of not less than two directors, each of whom is a
“non-employee director” within the meaning of Rule 16b-3.

            (g)     “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended from time to time.

            (h)     “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.

--------------------------------------------------------------------------------

            (i)     “Incentive Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is intended to meet the requirements of Section
422 of the Code (or any successor provision thereto).

            (j)     “Key Employee” shall mean any officer or other key employee
of the Company or of any Affiliate who is responsible for or contributes to the
management, growth or profitability of the business of the Company or any
Affiliate as determined by the Committee in its discretion.

            (k)     “Non-Qualified Stock Option” shall mean an option granted
under Section 6(a) of the Plan that is not intended to be an Incentive Stock
Option.

            (l)     “Option” shall mean an Incentive Stock Option or a
Non-Qualified Stock Option.

            (m)     “Participating Key Employee” shall mean a Key Employee
designated to be granted an Award under the Plan.

            (n)     “Performance Period” shall mean, in relation to Performance
Shares, any period for which a performance goal or goals have been established.

            (o)     “Performance Share” shall mean any right granted under
Section 6(d) of the Plan that will be paid out as a Share (which, in specified
circumstances, may be a Share of Restricted Stock).

            (p)     “Person” shall mean any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated
organization or government or political subdivision thereof.

            (q)     “Released Securities” shall mean Shares of Restricted Stock
with respect to which all applicable restrictions have expired, lapsed or been
waived.

            (r)     “Restricted Securities” shall mean Awards of Restricted
Stock or other Awards under which issued and outstanding Shares are held subject
to certain restrictions.

            (s)     “Restricted Stock” shall mean any Share granted under
Section 6(c) of the Plan or, in specified circumstances, a Share paid in
connection with a Performance Share under Section 6(e) of the Plan.

            (t)     “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the
Commission under the Exchange Act, or any successor rule or regulation thereto.

            (u)     “Shares” shall mean shares of common stock of the Company,
$1 par value, and such other securities or property as may become subject to
Awards pursuant to an adjustment made under Section 4(b) of the Plan.

            (v)     “Stock Appreciation Right” shall mean any right granted
under Section 6(b) of the Plan.

-2-

--------------------------------------------------------------------------------


SECTION 3.    ADMINISTRATION

        The Plan shall be administered by the Committee; provided, however, that
if at any time the Committee shall not be in existence, the functions of the
Committee as specified in the Plan shall be exercised by the Board of Directors
of the Company. Subject to the terms of the Plan and applicable laws and without
limitation by reason of enumeration, the Committee shall have full discretionary
power and authority to: (i) designate Participating Key Employees;
(ii) determine the type or types of Awards to be granted to each Participating
Key Employee under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments, rights or other matters are to be
calculated in connection with) Awards granted to Participating Key Employees;
(iv) determine the terms and conditions of any Award granted to a Participating
Key Employee; (v) determine whether, to what extent and under what circumstances
Awards granted to Participating Key Employees may be settled or exercised in
cash, Shares, other securities, other Awards or other property, and the method
or methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine whether, to what extent and under what circumstances
cash, Shares, other Awards and other amounts payable with respect to an Award
granted to Participating Key Employees under the Plan shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan (including, without limitation, any Award
Agreement); (viii) establish, amend, suspend or waive such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time or from time to time, and shall be final,
conclusive and binding upon all Persons, including the Company, any Affiliate,
any Participating Key Employee, any holder or beneficiary of any Award, any
shareholder and any employee of the Company or of any Affiliate.


SECTION 4.    SHARES AVAILABLE FOR AWARD

            (a)    Shares Available. Subject to adjustment as provided in
Section 4(b):

          (i)    Number of Shares Available. The number of Shares with respect
to which Awards may be granted under the Plan shall be 3,125,000, subject to the
limitations set forth in Section 6(c)(i).


          (ii)    Accounting for Awards. The number of Shares covered by an
Award under the Plan, or to which such Award relates, shall be counted on the
date of grant of such Award against the number of Shares available for granting
Awards under the Plan.


          (iii)    Sources of Shares Deliverable Under Awards. Any Shares
delivered pursuant to an Award may consist, in whole or in part, of authorized
and unissued Shares or of treasury Shares.


            (b)    Adjustments. If (i) the Company shall at any time be involved
in a merger or other transaction in which the Shares are changed or exchanged;
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares or other securities; (iii) the Company
shall effect any dividend or other distribution on the Shares in the form of
cash, or a repurchase of Shares, that the Board of Directors determines by
resolution is special or extraordinary in nature or that is in connection with a
transaction that the Company characterizes publicly as a recapitalization or
reorganization involving the Shares; or (iv) any other event shall occur which,
in the case of this clause (iv), in the judgment of the Committee necessitates
an adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then in any case above
the Committee shall, in such manner as it may deem equitable, adjust any or all
of (A) the number and type of Shares subject to this Plan and which may after
the event be made the subject of Awards under this Plan, (B) the number and type
of Shares subject to outstanding Awards, and/or (C) the grant, purchase, or
exercise price with respect to any outstanding Award.

-3-

--------------------------------------------------------------------------------


SECTION 5.    ELIGIBILITY

        Any Key Employee, including any executive officer or employee-director
of the Company or of any Affiliate, who is not a member of the Committee shall
be eligible to be designated a Participating Key Employee. Ben Marcus, Stephen
H. Marcus, Diane Marcus Gershowitz and any other person who beneficially owns,
directly or indirectly (taking into account stock ownership attributed to such
person pursuant to Section 425(d) of the Code), stock possessing more than five
percent (5%) of the total combined voting power of all classes of stock of the
Company or of any Affiliate of the Company shall not be eligible to receive
Awards under the Plan.


SECTION 6.    AWARDS

            (a)    Option Awards. The Committee is hereby authorized to grant
Options to Key Employees with the terms and conditions as set forth below and
with such additional terms and conditions, in either case not inconsistent with
the provisions of the Plan, as the Committee shall determine in its discretion.

          (i)    Exercise Price. The exercise price per Share of an Option
granted pursuant to this Section 6(a) shall be determined by the Committee;
provided, however, that such exercise price shall not be less than 100% of the
Fair Market Value of a Share on the date of grant of such Option.


          (ii)    Option Term. The term of each Option shall be fixed by the
Committee; provided, however, that in no event shall the term of any Option
exceed a period of ten years from the date of its grant.


          (iii)    Exercisability and Method of Exercise. An Option shall become
exercisable in such manner and within such period or periods and in such
installments or otherwise as shall be determined by the Committee. The Committee
also shall determine the method or methods by which, and the form or forms,
including, without limitation, cash, Shares, other securities, other Awards,
other property or any combination thereof, having a Fair Market Value on the
exercise date equal to the relevant exercise price, in which payment of the
exercise price with respect to any Option may be made or deemed to have been
made.


          (iv)    Incentive Stock Options. The terms of any Incentive Stock
Option granted under the Plan shall comply in all respects with the provisions
of Section 422 of the Code (or any successor provision thereto) and any
regulations promulgated thereunder. Notwithstanding any provision in the Plan to
the contrary, no Incentive Stock Option may be granted hereunder after the tenth
anniversary of the adoption of the Plan by the Board of Directors of the
Company.


-4-

--------------------------------------------------------------------------------

        (b)    Stock Appreciation Right Awards. The Committee is hereby
authorized to grant Stock Appreciation Rights to Key Employees. Subject to the
terms of the Plan and any applicable Award Agreement, a Stock Appreciation Right
granted under the Plan shall confer on the holder thereof a right to receive,
upon exercise thereof, the excess of (i) the Fair Market Value of one Share on
the date of exercise over (ii) the grant price of the Stock Appreciation Right
as specified by the Committee, which shall not be less than 100% of the Fair
Market Value of one Share on the date of grant of the Stock Appreciation Right.
Subject to the terms of the Plan, the grant price, term, methods of exercise,
methods of settlement (including whether the Participating Key Employee will be
paid in cash, Shares, other securities, other Awards, or other property or any
combination thereof), and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee in its discretion.
The Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it may deem appropriate.

        (c)    RestrictedStockAwards.

          (i)    Issuance. The Committee is hereby authorized to grant Awards of
Restricted Stock to Key Employees; provided, however, that the aggregate number
of Shares of Restricted Stock granted under the Plan to all Participating Key
Employees as a group shall not exceed 50,000 Shares (such number of Shares
subject to adjustment in accordance with the terms of Section 4(b) hereof) of
the total number of Shares available for Awards under Section 4(a)(i).


          (ii)    Restrictions. Shares of Restricted Stock granted to
Participating Key Employees shall be subject to such restrictions as the
Committee may impose in its discretion (including, without limitation, any
limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate in its discretion.


          (iii)    Registration. Any Restricted Stock granted under the Plan to
a Participating Key Employee may be evidenced in such manner as the Committee
may deem appropriate in its discretion, including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of Shares of Restricted
Stock granted under the Plan to a Participating Key Employee, such certificate
shall be registered in the name of the Participating Key Employee and shall bear
an appropriate legend (as determined by the Committee) referring to the terms,
conditions and restrictions applicable to such Restricted Stock.


          (iv)    Payment of Restricted Stock. At the end of the applicable
restriction period relating to Restricted Stock granted to a Participating Key
Employee, one or more stock certificates for the appropriate number of Shares,
free of restrictions imposed under the Plan, shall be delivered to the
Participating Key Employee or, if the Participating Key Employee received stock
certificates representing the Restricted Stock at the time of grant, the legends
placed on such certificates shall be removed.


-5-

--------------------------------------------------------------------------------

          (v)    Forfeiture. Except as otherwise determined by the Committee in
its discretion, upon termination of employment of a Participating Key Employee
(as determined under criteria established by the Committee in its discretion)
for any reason during the applicable restriction period, all Shares of
Restricted Stock still subject to restriction shall be forfeited by the
Participating Key Employee; provided, however, that the Committee may, when it
finds that a waiver would be in the best interests of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock held by a Participating Key Employee.


            (d)    PerformanceShareAwards.

          (i)    Issuance. The Committee is hereby authorized to grant Awards of
Performance Shares to Key Employees.


          (ii)    Performance Goals and Other Terms. The Committee shall
determine in its discretion the Performance Period, the performance goal or
goals to be achieved during any Performance Period, the proportion of payments,
if any, to be made for performance between the minimum and full performance
levels, the restrictions applicable to Shares of Restricted Stock received upon
payment of Performance Shares if Performance Shares are paid in such manner, and
any other terms, conditions and rights relating to a grant of Performance
Shares. Performance goals established by the Committee may be based on one or
more measures such as return on shareholders’ equity, earnings or any other
standard or standards deemed relevant by the Committee, measured internally or
relative to other organizations and before or after extraordinary items.


          (iii)    Rights and Benefits During the Performance Period. The
Committee may provide that, during a Performance Period, a Participating Key
Employee shall be paid cash amounts, with respect to each Performance Share held
by such Participating Key Employee, in the same manner, at the same time, and in
the same amount paid, as a cash dividend on a Share. Participating Key Employees
shall have no voting rights with respect to Performance Shares held by them.


          (iv)    Adjustments with Respect to Performance Shares. Any other
provision of the Plan to the contrary notwithstanding, the Committee may in its
discretion at any time or from time to time adjust performance goals (up or
down) and minimum or full performance levels (and any intermediate levels and
proportion of payments related thereto), adjust the manner in which performance
goals are measured, or shorten any Performance Period or waive in whole or in
part any or all remaining restrictions with respect to Shares of Restricted
Stock issued in payment of Performance Shares, if the Committee determines that
conditions, including but not limited to, changes in the economy, changes in
competitive conditions, changes in laws or governmental regulations, changes in
generally accepted accounting principles, changes in the Company’s accounting
policies, acquisitions or dispositions by the Company or its Affiliates, or the
occurrence of other unusual, unforeseen or extraordinary events, so warrant.


-6-

--------------------------------------------------------------------------------

          (v)    Payment of Performance Shares. As soon as is reasonably
practicable following the end of the applicable Performance Period, one or more
certificates representing the number of Shares equal to the number of
Performance Shares payable shall be registered in the name of and delivered to
the Participating Key Employee; provided, however, that any Shares of Restricted
Stock payable in connection with Performance Shares shall, pending the
expiration, lapse, or waiver of the applicable restrictions, be evidenced in the
manner as set forth in Section 6(c)(iii) hereof.


            (e)    General.

          (i)    No Consideration for Awards. Awards shall be granted to
Participating Key Employees for no cash consideration unless otherwise
determined by the Committee.


          (ii)    Award Agreements. Each Award granted under the Plan shall be
evidenced by an Award Agreement in such form (consistent with the terms of the
Plan) as shall have been approved by the Committee.


          (iii)    Awards May Be Granted Separately or Together. Awards to
Participating Key Employees under the Plan may be granted either alone or in
addition to, in tandem with, or in substitution for, any other Award or any
award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to, or in tandem with, other Awards, or in addition to, or
in tandem with, awards granted under any other plan of the Company or any
Affiliate, may be granted either at the same time as or at a different time from
the grant of such other Awards or awards.


          (iv)    Forms of Payment Under Awards. Subject to the terms of the
Plan and of any applicable Award Agreement, payments or transfers to be made by
the Company or an Affiliate upon the grant, exercise or payment of an Award to a
Participating Key Employee may be made in such form or forms as the Committee
shall determine, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee in its discretion. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of interest on installment or deferred payments.


          (v)    Transferability. Each Award granted under the Plan shall not be
transferable other than by will or the laws of descent and distribution except
that a Participating Key Employee may, to the extent allowed by the Committee
and in a manner specified by the Committee or the Award Agreement, (a) designate
in writing a beneficiary to exercise the Award after the Participating Key
Employee’s death, as the case may be, and (b) transfer any Award.


          (vi)    Term of Awards. Except as otherwise provided in the Plan, the
term of each Award shall be for such period as may be determined by the
Committee.


          (vii)    Share Certificates; Representation. In addition to the
restrictions imposed pursuant to Section 6(c) and Section 6(d) hereof, all
certificates for Shares delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations and other requirements of the Commission, New York Stock Exchange or
any other stock exchange or other market upon which such Shares are then listed
or traded, and any applicable federal or state securities laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions. The Committee may require each
Participating Key Employee, or other Person who acquires Shares under the Plan
by means of an Award originally made to a Participating Key Employee to
represent to the Company in writing that such Participating Key Employee, or
other Person is acquiring the Shares without a view to the distribution thereof.


-7-

--------------------------------------------------------------------------------


SECTION 7.    AMENDMENT AND TERMINATION OF THE PLAN; CORRECTION OF DEFECTS AND
OMISSIONS

            (a)    Amendments to and Termination of the Plan. The Board of
Directors of the Company may at any time amend, alter, suspend, discontinue or
terminate the Plan; provided, however, that shareholder approval of any
amendment of the Plan shall also be obtained if otherwise required by: (i) the
Code or any rules promulgated thereunder (in order to allow for Incentive Stock
Options to be granted under the Plan); or (ii) the listing requirements of the
New York Stock Exchange or any other principal securities exchange or market on
which the Shares are then traded (in order to maintain the listing of the Shares
thereon). Termination of the Plan shall not affect the rights of Participating
Key Employees with respect to Awards previously granted to them, and all
unexpired Awards shall continue in force and effect after termination of the
Plan except as they may lapse or be terminated by their own terms and
conditions.

            (b)    Correction of Defects, Omissions and Inconsistencies. The
Committee may in its discretion correct any defect, supply any omission or
reconcile any inconsistency in any Award or Award Agreement in the manner and to
the extent it shall deem desirable to carry the Plan into effect.


SECTION 8.    GENERAL PROVISIONS

            (a)    No Rights to Awards. No Key Employee, Participating Key
Employee or other Person shall have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of Key Employees,
Participating Key Employees or holders or beneficiaries of Awards under the
Plan. The terms and conditions of Awards need not be the same with respect to
each Participating Key Employee.

            (b)    Withholding. No later than the date as of which an amount
first becomes includable in the gross income of a Participating Key Employee for
federal income tax purposes with respect to any Award under the Plan, the
Participating Key Employee shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Committee, withholding obligations
arising with respect to Awards to Participating Key Employees under the Plan may
be settled with Shares previously owned by the Participating Key Employee;
provided, however, that the Participating Key Employee may not settle such
obligations with Shares that are part of, or are received upon exercise of, the
Award that gives rise to the withholding requirement. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements, and
the Company and any Affiliate shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
Participating Key Employee. The Committee may establish such procedures as it
deems appropriate for the settling of withholding obligations with Shares.

-8-

--------------------------------------------------------------------------------

            (c)    No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Affiliate from adopting
or continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

            (d)    Rights and Status of Recipients of Awards. The grant of an
Award shall not be construed as giving a Participating Key Employee the right to
be retained in the employ of the Company or any Affiliate. Further, the Company
or any Affiliate may at any time dismiss a Participating Key Employee from
employment, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement. Except for
rights accorded under the Plan and under any applicable Award Agreement,
Participating Key Employees shall have no rights as holders of Shares as a
result of the granting of Awards hereunder.

            (e)    Unfunded Status of the Plan. Unless otherwise determined by
the Committee, the Plan shall be unfunded and shall not create (or be construed
to create) a trust or a separate fund or funds. The Plan shall not establish any
fiduciary relationship between the Company or the Committee and any
Participating Key Employee or other Person. To the extent any Person holds any
right by virtue of a grant under the Plan, such right (unless otherwise
determined by the Committee) shall be no greater than the right of an unsecured
general creditor of the Company.

            (f)    Governing Law. The validity, construction and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with the internal laws of the State of Wisconsin and applicable
federal law.

            (g)    Severability. If any provision of the Plan or any Award
Agreement or any Award is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any Person or Award, or would
disqualify the Plan, any Award Agreement or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan, any Award Agreement or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award, and the remainder of the Plan, any
such Award Agreement and any such Award shall remain in full force and effect.

            (h)    No Fractional Shares. No fractional Shares or other
securities shall be issued or delivered pursuant to the Plan, any Award
Agreement or any Award, and the Committee shall determine (except as otherwise
provided in the Plan) whether cash, other securities or other property shall be
paid or transferred in lieu of any fractional Shares or other securities, or
whether such fractional Shares or other securities or any rights thereto shall
be canceled, terminated or otherwise eliminated.

            (i)    Headings. Headings are given to the Sections and subsections
of the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

-9-

--------------------------------------------------------------------------------


SECTION 9.    EFFECTIVE DATE OF THE PLAN

        The Plan shall be effective as of the date the Plan is adopted by the
shareholders, provided such shareholder approval of the Plan is within 12 months
following the date of adoption of the Plan by the Board of Directors, and all
Awards granted under the Plan prior to the date of shareholder approval shall be
subject to such approval and the effective date of such Award grants shall be
deemed to be the date of such shareholder approval.


SECTION 10.    TERM OF THE PLAN

        No Award shall be granted under the Plan following the tenth anniversary
of its effective date. However, unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award theretofore granted may extend
beyond such date and, to the extent set forth in the Plan, the authority of the
Committee to amend, alter, adjust, suspend, discontinue or terminate any such
Award, or to waive any conditions or restrictions with respect to any such
Award, and the authority of the Board of Directors of the Company to amend the
Plan, shall extend beyond such date.











-10-